 
 
I 
111th CONGRESS 1st Session 
H. R. 4204 
IN THE HOUSE OF REPRESENTATIVES 
 
December 3, 2009 
Mr. Kennedy (for himself, Mr. Tim Murphy of Pennsylvania, Mr. Yarmuth, and Mr. Maffei) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To establish national centers of excellence for the treatment of depressive and bipolar disorders. 
 
 
1.Short titleThis Act may be cited as the Establishing a Network of Health-Advancing National Centers of Excellence for Depression Act of 2009 or the ENHANCED Act of 2009. 
2.Purposes; goal 
(a)PurposeIt is the purpose of this Act to— 
(1)establish a national network of centers of excellence for depressive disorders; 
(2)provide Federal financial assistance to establish and support a National network of depression centers that provide for university- and community-based delivery of evidence-based interventions, innovative practices, and services to individuals with depressive disorders; and 
(3)improve the standard of care and delivery of evidence-based interventions, innovative practices, and services to individuals with depressive disorders. 
(b)GoalIt is the goal of this Act to— 
(1)increase the number of individuals with depressive disorders who receive appropriate and evidence-based treatment, through the implementation of multidisciplinary research and clinical programs that use a recovery framework, standardize diagnoses, treat individuals early and more effectively, and prevent recurrences of depressive disorders; and 
(2)to establish a national resource to develop and disseminate evidence-based interventions for depressive disorders, provide public and professional education about depressive disorders, and eradicate the stigma associated with depressive disorders. 
3.Centers of excellence for depressionSubpart 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.) is amended by inserting after section 520A the following: 
 
520B.National Centers of Excellence for Depression 
(a)Depressive disorder definedIn this section, the term depressive disorder means a mental or brain disorder relating to depression, including major depression, bipolar disorder, and related mood disorders. 
(b)Grant program 
(1)In generalThe Secretary, acting through the Administrator, shall award grants on a competitive basis to eligible entities to establish national centers of excellence for depression (referred to in this section as centers of excellence), which shall engage in activities related to the treatment of depressive disorders. 
(2)Allocation of awardsIf the funds authorized under subsection (f) are appropriated in the amounts provided for under such subsection, the Secretary shall allocate such amounts so that— 
(A)not later than 1 year after the date of enactment of the ENHANCED Act of 2009, not more than 20 centers of excellence may be established; and 
(B)not later than September 30, 2016, not more than 30 centers of excellence may be established. 
(3)Grant period 
(A)In generalA grant awarded under this section shall be for a period of 5 years. 
(B)RenewalA grant awarded under subparagraph (A) may be renewed, on a competitive basis, for 1 additional 5-year period, at the discretion of the Secretary. In determining whether to renew a grant, the Secretary shall consider the report cards issued under subsection (e)(2). 
(4)Use of fundsGrant funds awarded under this subsection shall be used for the establishment and ongoing activities of the recipient of such funds. 
(5)Eligible entities 
(A)RequirementsTo be eligible to receive a grant under this section, an entity shall— 
(i)be an institution of higher education or a public or private nonprofit research institution; and 
(ii)submit an application to the Secretary at such time and in such manner as the Secretary may require, as described in subparagraph (B). 
(B)ApplicationAn application described in subparagraph (A)(ii) shall include— 
(i)evidence that such entity— 
(I)provides, or is capable of coordinating with other entities to provide, comprehensive medical services with a focus on mental health services and subspecialty expertise for depressive disorders; 
(II)collaborates with— 
(aa)other medical subspecialists to address co-occurring mental illnesses; 
(bb)community organizations; and 
(cc)other members of the network; and 
(III)is capable of training health professionals about mental health; and 
(ii)such other information, as the Secretary may require. 
(C)PrioritiesIn awarding grants under this section, the Secretary shall give priority to eligible entities that meet 1 or more of the following criteria: 
(i)Demonstrated capacity and expertise to serve the targeted population. 
(ii)Existing infrastructure or expertise to provide appropriate, evidence-based and culturally competent services. 
(iii)A location in a geographic area with disproportionate numbers of underserved and at-risk populations in medically underserved areas and health professional shortage areas. 
(iv)A history of serving the population described in clause (iii). 
(v)Proposed innovative approaches for outreach to initiate or expand services. 
(vi)Use of the most up-to-date science, practices, and interventions available. 
(vii)Demonstrated coordination and collaboration, or having a viable plan to coordinate, with a community mental health center or other community mental health resources. 
(viii)Capacity to establish cooperative agreements with other community entities to provide social and human services to individuals with depressive disorders. 
(ix)Demonstrated potential for replication and dissemination of evidence-based research and practices. 
(6)Specialty centersOf the centers of excellence receiving a grant under this section, the Secretary may select 1 or more such centers to specialize in— 
(A)subspecialties such as prepartum and postpartum depression, traumatic stress disorder, suicidal tendency, bipolar disorder, and depression; and 
(B)providing mental health services to communities with problems of access, such as rural communities and economically depressed communities. 
(7)National coordinating center 
(A)In generalThe Secretary, acting through the Administrator, shall designate 1 recipient of a grant under this section to be the coordinating center of excellence for depression (referred to in this section as the coordinating center). The Secretary shall select such coordinating center on a competitive basis, based upon the demonstrated capacity of such center to perform the duties described in subparagraph (C). 
(B)ApplicationA center of excellence that has been awarded a grant under paragraph (1) may apply for designation as the coordinating center by submitting an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(C)DutiesThe coordinating center shall— 
(i)develop, administer, and coordinate the network of centers of excellence under this section; 
(ii)oversee and coordinate the national database described in subsection (d); 
(iii)lead a strategy to disseminate the findings and activities of the centers of excellence through such database; 
(iv)serve as a liaison with the Administration, the National Registry of Evidence-based Programs and Practices of the Administration, and any Federal interagency or interagency forum on mental health; and 
(v)establish a common network infrastructure to advance services provided by the centers of excellence and demonstrate effectiveness in fostering a collaborative community among such centers for sharing knowledge and skills. 
(8)Matching fundsThe Secretary may not award a grant or contract under this section to an entity unless the entity agrees that it will make available (directly or through contributions from other public or private entities) non-Federal contributions toward the activities to be carried out under the grant or contract in an amount equal to $1 for each $5 of Federal funds provided under the grant or contract. Such non-Federal matching funds may be provided directly or through donations from public or private entities and may be in cash or in-kind, fairly evaluated, including plant, equipment, or services. 
(c)Activities of the centers of excellenceEach center of excellence shall carry out the following activities: 
(1)General activitiesEach center of excellence shall— 
(A)integrate basic, clinical, or health services interdisciplinary research and practice in the development of evidence-based interventions; 
(B)involve a broad cross-section of stakeholders, such as researchers, clinicians, consumers, and families of consumers, to develop innovative approaches to incorporate research and practice and advance evidence-based practices; 
(C)provide training and technical assistance to mental health professionals, and engage in and disseminate translational research with a focus on meeting the needs of individuals with depressive disorders; 
(D)facilitate the dissemination and communication of research findings and depressive disorder-related information from the institutions of higher education to the public; and 
(E)educate policy makers, employers, community leaders, and the general public about depressive disorders to reduce stigma and raise awareness of available treatments for such disorders. 
(2)Improved treatment standards, clinical guidelines, and diagnostic protocolsEach center of excellence shall collaborate with other centers of excellence in the network to— 
(A)develop and implement treatment standards, clinical guidelines, and protocols to improve the accuracy and timeliness of diagnosis of depressive disorders; and 
(B)develop and implement treatment standards that emphasize early intervention and treatment for, primary prevention and the prevention of recurrences of, and recovery from, depressive disorders. 
(3)Coordination and integration of physical, mental, and social careEach center of excellence shall— 
(A)incorporate principles of chronic care coordination and integration of services that address physical, mental, and social conditions in the treatment of depressive disorders; 
(B)foster communication with other providers attending to co-occurring physical health conditions such as cardiovascular, diabetes, cancer, and substance abuse disorders; 
(C)identify how treatment for depression interacts with such co-occurring illnesses to improve overall health outcomes; 
(D)leverage available community resources, develop and implement improved self-management programs, and, when appropriate, involve family and other providers of social support in the development and implementation of care plans; and 
(E)use electronic health records and telehealth technology to better coordinate and manage, and improve access to, care, as determined by the coordinating center. 
(4)Translational research through collaboration of centers of excellence and community-based organizationsEach center of excellence shall— 
(A)demonstrate effective use of a public-private partnership to foster collaborations among members of the network and community-based organizations such as community mental health centers and other social and human services providers; 
(B)expand multidisciplinary, translational, and patient-oriented research and treatment by fostering such collaborations; and 
(C)coordinate with accredited academic programs to provide ongoing opportunities, in academic and in community settings, for the professional and continuing education of mental health providers. 
(d)National database 
(1)In generalThe coordinating center shall establish and maintain a national, publicly-available database to improve prevention programs, evidence-based interventions, and disease management programs for depressive disorders, using data collected from the centers of excellence, as described in paragraph (2). 
(2)Data collection 
(A)DataEach center of excellence shall submit data gathered at such center, as appropriate, to the coordinating center regarding— 
(i)the prevalence and incidence of depressive disorders; 
(ii)the health and social outcomes of individuals with depressive disorders; 
(iii)the effectiveness of interventions designed, tested, and evaluated; 
(iv)the progress in the prevention of, and recovery from, depressive disorders; and 
(v)the economic impact of the activities of such center. 
(B)Financial informationEach center of excellence shall provide to the coordinating center appropriately summarized financial information to enable the coordinating center to assess the efficiency and financial sustainability of such center. 
(3)Submission of data to the AdministratorThe coordinating center shall submit to the Administrator the data and financial information gathered under paragraph (2). 
(4)Publication using data from the databaseA center of excellence, or an individual affiliated with a center of excellence, may publish findings using the data described in paragraph (2)(A) only if such center submits such data to the coordinating center, as required under such paragraph. 
(e)Establishment of standards; report cards and recommendations; third party review 
(1)Establishment of standardsThe Secretary, acting through the Administrator, shall establish performance standards for— 
(A)each center of excellence; and 
(B)the network of centers of excellence as a whole. 
(2)Report cardsThe Secretary, acting through the Administrator, shall— 
(A)for each center of excellence, not later than 3 years after the date on which such center of excellence is established and annually thereafter, issue a report card to the coordinating center to rate the performance of such center of excellence; and 
(B)not later than 3 years after the date on which the first grant is awarded under subsection (b)(1) and annually thereafter, issue a report card to Congress to rate the performance of the network of centers of excellence as a whole. 
(3)RecommendationsBased upon the report cards described in paragraph (1), the Secretary shall, not later than September 30, 2015— 
(A)make recommendations to the centers of excellence regarding improvements such centers shall make; and 
(B)make recommendations to Congress for expanding the centers of excellence to serve individuals with other types of mental disorders. 
(4)Third party reviewNot later than 3 years after the date on which the first grant is awarded under subsection (b)(1) and annually thereafter, the Secretary shall arrange for an independent third party to conduct an evaluation of the network of centers of excellence to ensure that such centers are meeting the goals of this section. 
(f)Authorization of appropriations 
(1)In generalTo carry out this section, there are authorized to be appropriated— 
(A)$100,000,000 for each of the fiscal years 2011 through 2015; and 
(B)$150,000,000 for each of the fiscal years 2016 through 2020. 
(2)Allocation of funds authorizedOf the amount appropriated under paragraph (1) for a fiscal year, the Secretary shall determine the allocation of each center of excellence receiving a grant under this section, but in no case may the allocation be more than $5,000,000, except that the Secretary may allocate not more than $10,000,000 to the coordinating center.. 
4.Sense of the SenateIt is the sense of the Senate that the knowledge and research developed by the centers of excellence for depression established under section 520B of the Public Health Service Act should be disseminated broadly within the medical community and the Federal Government, particularly to agencies with an interest in mental health, including other agencies within the Department of Health and Human Services and the Departments of Justice, Defense, Labor, and Veterans Affairs. 
 
